Citation Nr: 0722477	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-01 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

2.  Entitlement to a higher initial rating for service-
connected lumbosacral strain, with degenerative disc disease 
and mild facet hypertrophy at L5-S1, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for service-connected 
residuals from multiple shell fragment wound scars to the 
right chest and flank area, muscle group XIX, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected 
residuals from multiple shell fragment wound scars of the 
right foot, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for service-connected 
residuals from the shell fragment wound to the left foot, 
muscle group X and fractured great toe, currently evaluated 
as 10 percent disabling.
	
6.  Entitlement to an increased rating for service-connected 
residuals from the shell fragment wound to the right leg, 
muscle group XI, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for service-connected 
residuals from the shell fragment wound to the posterior 
right arm, muscle group VIII, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and S.H.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in January 2007; a transcript 
is of record. 

At the veteran's travel board hearing, he submitted evidence 
that had not already been associated with the claims file; 
this evidence has been reviewed by the undersigned.  The 
veteran has waived initial RO consideration of this evidence.  
38 C.F.R. § 20.1304(c) (2006).  Consequently, the Board may 
proceed with the adjudication of this claim.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence of record fails to show 
that the veteran's service-connected PTSD is characterized by 
suicidal thoughts, spatial disorientation, neglect of 
personal appearance and hygiene, obsessional rituals which 
interfere with routine activities, or illogical speech; the 
veteran's GAF score is 55.  

3.  The veteran's lumbar spine disability is not 
characterized by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, or 
ankylosis; the veteran's ranges of motion are forward flexion 
to 100 degrees, extension to 20 degrees, left lateral flexion 
to 15 degrees, right lateral flexion to 20 degrees, and 
lateral rotation to 30 degrees bilaterally.  

4.  The veteran's intervertebral disk syndrome is not marked 
by recurring attacks or incapacitating episodes.  

5.  The veteran's residuals from multiple shell fragment 
wound scars to the right chest and flank area, muscle group 
XIX, was not the result of a through-and-through or deep 
penetrating wound and there currently are no objective 
findings of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles; or complaints of cardinal signs 
and symptoms of muscle disability.  

6.  The residuals from multiple shell fragment wound scars of 
the right foot are limited to the dorsal aspect of that foot.

7.  The residuals from the shell fragment wound to the left 
foot, muscle group X and fractured great toe, consist of a 
well-healed tender scar on the left toe that is not 
indurated.  There is no loss of deep fascia, muscle 
substance, strength, or endurance associated with this 
injury.
 
8.  The residuals from the shell fragment wound to the right 
leg, muscle group XI
is not characterized by loss of muscle substance or strength 
in the right calf as compared with the left, or a record of 
complaint of the cardinal signs and symptoms of muscle 
disability.  

9.  The veteran's residuals from the shell fragment wound to 
the posterior right arm, muscle group VIII, is not manifested 
by diminished strength or reflexes, or by muscle wasting, 
muscle atrophy, or loss of muscle tone.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
50 percent for service-connected PTSD have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2006).  

2.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected lumbosacral strain, with 
degenerative disc disease and mild facet hypertrophy at L5-S1 
have not been met or approximated under either the old or the 
new criteria.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, 
5237 (2006).  

3.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected residuals from multiple 
shell fragment wound scars to the right chest and flank area, 
muscle group XIX, have not been met or approximated.  38 
U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.55, 
4.56, 4.73, Diagnostic Code 5319 (2006).  

4.  The schedular criteria for a disability rating in excess 
of 20 percent for service-connected residuals from multiple 
shell fragment wound scars of the right foot, have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.55, 4.56, 4.73, Diagnostic 
Code 5310 (2006).  

5.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected residuals from the shell 
fragment wound to the left foot, muscle group X and fractured 
great toe have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.55, 4.56, 
4.73, Diagnostic Code 5310 (2006).  

6.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected residuals from the shell 
fragment wound to the right leg, muscle group XI, have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.55, 4.56, 4.73, 
Diagnostic Code 5311 (2006).  

7.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected residuals from the shell 
fragment wound to the posterior right arm, muscle group VIII, 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.55, 4.56, 4,73, 
Diagnostic Code 5308 (2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in September 2003, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also requested that the 
veteran send any evidence in his possession that pertained to 
the claim.   

In correspondence dated in February 2007, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  The veteran has also been provided with 3 VA 
examinations during the course of this appeal.  Moreover, as 
noted above, the veteran presented testimony before the 
undersigned at a travel board hearing in January 2007.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

II.  Post-Traumatic Stress Disorder

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2006).  

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  That diagnostic code provides that PTSD is 
rated pursuant to the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2006).  

Under the General Rating Formula for Mental Disorders a 
higher rating of 70 percent is prescribed for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

Evidence

The evidence in support of the veteran's PTSD claim includes 
a VA examination report, dated in November 2003, a letter 
from his employer, and a transcript of the his travel board 
hearing. 

In the VA examination report, Dr. G.S. summarized his 
findings and observations as follows.  The veteran arrived at 
the examination casually dressed and groomed.  Throughout the 
examination the veteran was cooperative and polite.  The 
veteran showed signs of hypervigilance, but no signs of 
psychosis.  Cognitive functioning appeared grossly intact.  
The veteran was alert and oriented, ambulated independently, 
and denied suicidal and homicidal ideation.  The veteran 
worked 30 hours a week as a maintenance man at McDonald's.  
The veteran got along well with whom he worked and had never 
been fired from a job.  Dr. G.S. determined that the veteran 
was able to control his temper in most situations.   

The veteran reported sleep difficulties from Vietnam related 
nightmares.  The veteran experienced daytime intrusive 
recollections of combat and flashbacks.  The veteran had 
difficulty in large crowds and was watchful in public.  The 
veteran reported that he drank heavily in the 1970's, but had 
not used alcohol since that time.  

Dr. G.S. diagnosed PTSD, moderate, chronic on Axis I.  On 
Axis II, Dr. G.S. assigned a GAF score of 55.  

In a letter from the veteran's employer, his manager stated 
that the veteran was quiet and kept to himself most of the 
time.  The manager stated that the veteran was a good 
employee and always did what was asked of him.

At his travel board hearing, the veteran testified that he 
had problems with anxiety and depression.  The veteran stated 
that he worked full time and that he got along well with 
people at work, but also stated that they irritated him.  The 
veteran denied taking any medications for PTSD, depression, 
or anxiety, and denied participating in group therapy.  The 
veteran reported experiencing nightmares and sometimes waking 
up feeling like he was "back in the war zone."  The veteran 
reported experiencing these episodes every other month or so.  

The veteran's wife, S.H., testified that the veteran was a 
quiet and withdrawn person who got frustrated when asked 
questions.  She stated that the veteran returned home from 
work frustrated with the people there.  She also stated that 
the veteran avoided people.  S.H. stated that she and others 
had noticed these changes throughout the course of knowing 
him for 20 years, but that the veteran failed to see it.  

Analysis

The evidence does not show that the overall disability 
associated with the veteran's PTSD more closely proximates 
the criteria for a 70 percent rating.  The Board's finding is 
based on the following reasons.  

First, the medical evidence does not show that the veteran's 
PTSD is characterized by suicidal ideation.  Instead, the 
examination report showed that the veteran denied any suicide 
intent or plan.  Second, the evidence is negative for 
findings of spatial disorientation, or neglect of personal 
appearance and hygiene.  On the contrary, the veteran was 
found to be alert and oriented and was noted to be dressed 
and groomed appropriately at his VA examination.  Third, 
there is no evidence that the veteran's disability is marked 
by obsessional rituals which interfere with routine 
activities, or illogical speech.  

Next, although the evidence shows that the veteran 
experiences nightmares, flashbacks, and hypervigilance, it 
has not been shown that they are of such a severity as to 
affect his ability to function independently, appropriately 
and effectively.  Although these symptoms may interfere with 
his sleep periodically, it is not shown that they are so 
severe as to interfere with the veteran's daily functioning 
as contemplated by the 70 percent rating.

Finally, the evidence also fails to show that the veteran has 
difficulty in adapting to stressful circumstances or an 
inability to establish and maintain effective relationships.  
Although the veteran's wife described him as "quiet and 
withdrawn" and the veteran admitted to being irritated by 
coworkers, the overall disability picture shows that the 
veteran is able to adjust to stressful situations and 
maintain effective working relationships.  The veteran's 
manager's description of the veteran as a good employee who 
always did what was asked of him is an example of this.  The 
veteran's GAF score of 55, reflecting moderate symptoms, is 
another indication that the veteran, for the most part, is 
able to function appropriately in a work setting.  

Based on the foregoing, the Board concludes that a rating 
higher than 50 percent is not warranted for the service-
connected PTSD for any period of the appeal.  Accordingly, a 
staged rating is not in order and a 50 percent rating is 
appropriate for the entire period of the veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

III.  Lumbar Spine Disability

Legal Criteria and Analysis

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

During the course of this appeal, the regulations controlling 
low back disabilities changed.  These changes were made 
effective September 26, 2003.  Amendment to Part 4, Schedule 
for Rating Disabilities, 68 Fed. Reg. 51,454-51,458 (August 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004-
2005)).  Prior to that, the rating criteria for evaluating 
intervertebral disc syndrome were changed, effective 
September 23, 2002.  Amendment to Part 4, Schedule for Rating 
Disabilities, 67 Fed. Reg. 54,345-54,349 (August 22, 2002) 
(38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  The new 
rating criteria for intervertebral disc syndrome were 
subsumed in the aforementioned amended rating schedule for 
spine disabilities.  Here, intervertebral disk syndrome has 
been associated with the veteran's disability and the 
criteria for that disability will be considered in addition 
to the criteria for all other back disabilities.  
  
When the regulations concerning entitlement to an increased 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The veteran's service-connected lumbar 
spine disability is assigned a 10 percent rating under 5237 
of the new criteria for lumbosacral strain.  The statement of 
the case (SOC) shows that the RO also considered the old 
criteria.  The Board likewise will consider both. 

Under the ratings schedule in effect prior to September 23, 
2003, a 20 percent rating is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003).  

Among the medical evidence in support of this claim is a VA 
examination report, dated in December 2003.  In that report, 
R.W., Physician Assistant, Certified, stated that a physical 
examination revealed a flat back architecture without 
palpable or visible spasm.  This report provides no basis for 
a 20 percent rating pursuant to the old Diagnostic Code 5295, 
which requires objective evidence of muscle spasm.  The Board 
has reviewed the entire claims file, including VAMC treatment 
records, but finds no evidence that would provide a basis for 
this rating.    

The Board has considered other diagnostic codes under the old 
schedule but finds that the veteran is not entitled to a 
rating in excess of 10 percent under any of them. 

Under the old criteria, a 20 percent rating is also warranted 
for moderate limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  The word 
"moderate" in 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003), is not defined in the old regulations, but guidance 
can be obtained from the amended regulations.  The current 
definition of normal range of motion for the spine is based 
on medical guidelines in existence since 1984; therefore, the 
Board will apply the current ranges of motion to rating spine 
disabilities under the old criteria.  Normal flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note (2) (2006).  

Here, the evidence shows that the veteran's limitation of 
motion is less severe than that contemplated by a moderate 
degree of disability.  At the VA examination, the veteran 
demonstrated forward flexion to 100 degrees, extension to 20 
degrees, left flexion to 15 degrees, right flexion to 20 
degrees, and lateral rotation to 30 degrees bilaterally.  
These values represent only minimal limitations.  Moreover, 
the VA examiner did not describe the limited motion as 
"severe" or anything else that would indicate that these 
ranges demonstrate that a higher rating is warranted.

Next, the Board considers the old criteria for intervertebral 
disc syndrome.  Under those criteria, a 20 percent rating is 
warranted when the disease is moderate with recurring 
attacks.  38 C.F.R. § 4.72, Diagnostic Code 5293 (2001).  

Here, the evidence fails to show the presence of symptoms 
associated with a 20 percent rating for intervertebral disc 
syndrome.  Although a radiology report of December 2003 
included findings of degenerative disc disease and mild facet 
hypertrophy at L5-S1, recurring attacks have not been 
associated with this disease.   

As for other potentially applicable diagnostic codes of the 
old schedule, the is no x-ray evidence of residuals of a 
fracture of the vertebra attributable to the service-
connected low back disability.  There is also no medical 
evidence of ankylosis of the lumbar spine.  Absence of such 
evidence precludes an evaluation under Diagnostic Codes 5285, 
5286, or 5289 of the old schedule.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, and 5289 (2003).

The Board now considers the veteran's service-connected low 
back disability under the criteria as amended in August 2003, 
effective September 26, 2003.  Under the new criteria, all 
disabilities of the thoracolumbar spine are to be rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  Under that rating 
formula, a 20 percent rating is warranted if forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
These criteria are to be applied irrespective of whether 
there are any symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.  

As noted above, normal flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The normal 
combined range of motion for the thoracolumbar spine is 240 
degrees.  The normal ranges of motion cited above are the 
maximum that can be used for calculating the combined range 
of motion.  38 C.F.R. § 4.71a, Note (2) (2006).  

Under the General Rating Formula, any associated neurologic 
abnormalities, including, but not limited to bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1) (2006).        

Here the evidence fails to show that the criteria for a 20 
percent rating under the General Rating Formula have been 
met.  First, the medical evidence does not show that forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees or that the combined range of 
motion of the thoracolumbar spine is less than 120 degrees.  
As explained above, forward flexion of the thoracolumbar 
spine was to 100 degrees, which is far more flexibility than 
that contemplated by the ratings criteria.  For VA 
compensation purposes, the combined range of motion of the 
thoracolumbar spine was 205 degrees.  This too, shows far 
more flexibility than that required of the ratings criteria.  
Even considering "pain on use" as required by DeLuca, the 
higher is not warranted.  See DeLuca, 8 Vet. App. at 206 
(1995).  In the VA examination report, R.W. estimated that 
repetitive use and flare-ups would limit range of motion by 
no more than 10 degrees.   

Second, the medical evidence does not show muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  As noted previously, the medical 
evidence was negative for objective findings of muscle spasm 
on examination.  In the VA examination report, R.W. stated 
that the veteran walked without limp or antalgic gait.  R.W. 
also described the veteran's back as straight, and a VA 
radiology report, dated in December 2003, was negative for 
any mention of abnormal spinal contour.  

Finally the Board considers the criteria for intervertebral 
disk syndrome in effect as of August 2003, when the veteran 
filed his claim.  Under that criteria, intervertebral disk 
syndrome is to be evaluated under either the General Rating 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (6) (2006).  As noted above, the veteran is 
entitled to no more than a 10 percent rating under the 
General Rating Formula.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome (2006).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome, Note (1) (2006).    

Here the evidence does not show that the veteran has suffered 
from any incapacitating episodes due to his intervertebral 
disk syndrome.  The Board has reviewed the veteran's VAMC 
treatment records and VA examination report, but finds no 
evidence of physician prescribed bed rest.  Moreover, the 
veteran has not contended, either through written statements 
or at his travel board hearing, that a physician has 
prescribed bed rest.  Thus, evaluation of the veteran's low 
back disability on the basis of the total duration of 
incapacitating episodes over the course of 12 months would 
not be to his advantage.  

Finally, the Board has considered separation evaluations for 
neurologic abnormalities.  In the VA radiology report, which 
accompanied the December 2003 VA examination, Dr. D.L. 
reported that x-rays of the lumbar spine revealed mild 
degenerative changes with small marginal osteophytes at 
multiple levels and degenerative disk disease and mild facet 
hypertrophy at L5-S1.  In the VA examination report, however, 
R.W. stated that the veteran's spine disability would not 
produce any radiculopathy or neurological side effects.  As 
such, a separate rating will not be granted.  

IV.  Increased Ratings for Scars and Muscle Injuries

Evidence

The veteran's service medical records showed that he 
sustained multiple fragment wounds to his legs, feet, right 
arm, and chest in December 1968.  The records show that the 
wounds were debrided on that day and that the veteran was 
then evacuated for further care.  The veteran then underwent 
delayed primary closure in December 1968 for all wounds 
except the open fracture of the left great toe.  In an 
operative report, the surgeon stated that all wounds were 
superficial, except for wounds in the dorsal aspect of the 
right ankle and to the dorsal aspect of the left great toe. 
According to a narrative summary of the veteran's 
hospitalization, there was no artery or nerve damage 
associated with the fragment wounds.  In January 1969, the 
veteran underwent a free skin graft to the left great toe 
(dorsum).  

In a December 2003 VA examination report, R.W. observed that 
the veteran ambulated without limp or antalgic gait.  Deep 
tendon reflexes over the lower extremities were 2/4 at the 
knee and ankle.  Neurosensory was intact distally to all 
digits of the lower extremity.  Strength was 5/5 overall in 
the major muscle groups bilaterally.  There was no evidence 
of muscle wasting, muscle atrophy, or loss of tone in the 
lower extremities.  Calf circumference bilaterally was 39 
centimeters.  There was a significant scar of the right great 
toe from one of the shrapnel injuries.  Palpation of the 
scars reproduced pain and tenderness.  There was no 
significant adhesive or contracture quality to any of the 
scars on his arms, feet, or thorax.  

There was no tenderness on the right or left foot about the 
plantar aspect on the dorsum or the metatarsal heads or the 
Achilles tendons of his feet.  There was no malalignment of 
the Achilles tendons, no evidence of pes planus, and negative 
Helbing's sign bilaterally.  There was no evidence of altered 
weight-bearing on his feet.  There was no evidence of edema, 
painful motion, weakness, or gait disturbance of either foot.  

Examination of the upper extremities showed 5/5 strength of 
all major muscle groups.  Deep tendon reflexes of the biceps, 
triceps, and brachioradialis were 2/4 bilaterally.  
Neurosensory was intact distally to all digits of the upper 
extremity.  There was no muscle wasting, muscle atrophy, or 
loss of muscle tone in the upper extremities.  

X-rays from December 2003 revealed metallic shrapnel in both 
feet; fusion at the left great toe interphalangeal joint; and 
mild-to-moderate degenerative joint disease worst in the 
great toe metatarsophalangeal (MTP) joints both right and 
left, with mild narrowing of joint spaces in interphalangeal 
joints.  
    
According to the November 2004 VA examination report, the 
veteran reported pain and numbness in the right foot.  The 
veteran told the examiner that he was unable to let a bed 
sheet rest on his foot because of the pain.  The veteran 
could only walk for 30 minutes or stand for 10 minutes.  R.W. 
noted the veteran to ambulate with a slight limp to his right 
foot.  The veteran also had a tibiofibular valgus deformity 
bilaterally.  

On examination, the veteran was found to have a 3.5 
centimeter scar on the left ankle posterior to the medial 
malleolus; a 2.0 centimeter burn scar on the dorsum of his 
right foot over the cuneiform; a 7.0 centimeter scar on the 
lateral aspect of his right foot that was tender; a 4.0 
centimeter scar in the posterior superior aspect of his right 
calf that was disfiguring; and a 3.0 centimeter scar across 
the dorsum of his left first MTP joint that was tender.  All 
scars were well healed and not indurated.  R.W. noted an 
obvious hypertrophy or abnormality of the right Achilles 
tendon at the insertion of the gastrocnemius muscle, which 
R.W. described as hypertrophied.  Muscle strength was 5/5 
bilaterally.  R.W. found the veteran to have peripheral nerve 
damage of the right foot and dorsum of the right foot 
secondary to shell fragment wound.  The veteran had scars on 
various places on his right foot which were tender and 
painful.  

R.W. stated that the gait disturbance was due to the 
veteran's neuropathies.  R.W. also stated that prolonged 
walking, standing, kneeling, squatting, and repetitive use 
would be expected to produce fatigue, lack of endurance, and 
weakness in the foot and calf.  

In a November 2004 radiology report, the radiologist stated 
that X-rays of the tibia/fibula revealed shrapnel in both 
legs and thighs with no underlying osseous or articular 
abnormality.  An x-ray of the left foot showed fusion of the 
interphalangeal joint of the left great toe with resorption 
or remodeling of the tuft of the left great toe.  X-rays of 
the ankles showed shrapnel in both legs and feet, more in the 
left than in the right.  In the right ankle an underlying 
osseous abnormality was identified and the radiologist stated 
that there may be a small intra-articular loose body between 
the talus and distal fibula. 

At the veteran's travel board hearing in January 2007, he 
testified that twisting and turning produced pain in his 
chest and flank area.  The veteran stated that he had to wear 
several layers of clothing because his scar became irritated.  

The veteran also testified that he sustained swelling and 
pain in his right foot and ankle.  The veteran stated that he 
had to favor his left leg and left foot because he had 
constant pain in the right.  The veteran stated that his 
right foot problem was his most severe and painful disability 
because it affected his ability to move quickly at work and 
was painful when he got home.  The veteran testified that he 
experienced numbness and tingling in his right foot.

In a letter from R.F., the veteran's employer, R.F. stated 
that over the past two years, he had noticed that it took the 
veteran longer to complete his tasks.  R.F. stated that the 
veteran moved slowly due to the trouble with his legs and 
feet.

Legal Criteria

The veteran's residuals from multiple shell fragment wound 
scars to the right chest and flank area, muscle group XIX, is 
currently evaluated as 10 percent disabling pursuant to 
Diagnostic Code 5319. 

The functions of muscle Group XIX include support and 
compression of the abdominal wall and lower thorax; flexion 
and lateral motions of spine; synergists in strong downward 
movements of the arm.  38 C.F.R. § 4.73, Diagnostic Code 
5319.  These muscles include the muscles of the abdominal 
wall: rectus abdominis, external oblique, internal oblique, 
transversalis, and quadratus lumborum.  Id.  For disabilities 
in this muscle group, a 30 percent rating is warranted for 
moderately severe disability.  

The veteran's residuals from multiple shell fragment wound 
scars of the right foot and residuals from the shell fragment 
wound to the left foot, muscle group X and fractured great 
toe, are both rated pursuant to Diagnostic Code 5310.  The 
right foot disability is currently evaluated as 20 percent 
disabling and the left foot disability as 10 percent 
disabling.

The functions of muscle Group X include movements of forefoot 
and toes; propulsion thrust in walking.  38 C.F.R. § 4.73, 
Diagnostic Code 5310.  These muscles include the plantar and 
dorsal intrinsic muscles of the foot.  Plantar muscles of the 
foot include: flexor digitorum brevis, abductor hallucis, 
abductor digiti minimi, quadratus plantae, lumbricates, 
flexor hallucis brevis, adductor hallucis, flexor digiti 
minimi brevis, dorsal and plantar interossei.  Id.  Other 
important plantar structures include plantar aponeurosis, 
long plantar and calcaneonavicular ligament tendons of 
posterior tibial, peroneus longus, and long flexors of great 
and little toes.  Id.  For disabilities of the plantar 
muscles in this muscle group, a 30 percent rating is 
warranted for severe disability.  Id.  A 20 percent rating is 
warranted for moderately severe disability.  Id.    

Dorsal muscles of the foot include: extensor hallucis brevis, 
extensor digitorum brevis.  Other important dorsal structures 
include: cruciate, crural, deltoid, and other ligaments, 
tendons of long extensors of toes and peronei muscles.  For 
disabilities of dorsal muscles in this muscle group, a 10 
percent rating is warranted for moderately severe disability 
and a 20 percent rating is warranted for severe disability.  
Id.    

The veteran's service-connected residuals from the shell 
fragment wound to the right leg, muscle group XI, is 
currently evaluated as 10 percent disabling pursuant to 
Diagnostic Code 5311.  

The functions of muscle Group XI include propulsion plantar 
flexion of foot, stabilization of arch, flexion of toes, 
flexion of knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.  
These muscles include the posterior and lateral crural 
muscles, and muscles of the calf: triceps surae 
(gastrocnemius and soleus), tibialis posterior, peroneus 
longus, peroneus brevis, flexor hallucis longus, flexor 
digitorum longus, popliteus, and plantaris.  Id.  For 
disabilities in this muscle group, a 20 percent rating is 
warranted for moderately severe disability.  

The veteran's service-connected residuals from the shell 
fragment wound to the posterior right arm, muscle group VIII, 
is currently evaluated as 10 percent disabling pursuant to 
Diagnostic Code 5308.

The functions of muscle Group VIII include extension of 
wrist, fingers, and thumb; abduction of thumb.  38 C.F.R. § 
4.73, Diagnostic Code 5308.  These muscles include the 
muscles arising mainly from external condyle of humerus: 
extensors of carpus, fingers, and thumb.  Id.  For 
disabilities in this muscle group, a 20 percent rating is 
warranted for moderately severe disability.  Id.  A 40 
percent rating is warranted for severe disability.  Id.    

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2006).  

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved, 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  38 
C.F.R. § 4.56(a) (2006).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 
4.56(b) (2006).  

Under VA regulations, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2006).  

A moderate disability of the muscles requires complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
use.  38 C.F.R. § 4.56(d)(2)(ii) (2006).  Objective findings 
would include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2)(iii) (2006).  

A moderately severe disability of muscles requires a record 
of evidence showing through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. § 
4.56(d)(3)(i) (2006).  There would also be a record of 
hospitalization for a prolonged period for treatment of a 
wound and a record of consistent complaint of cardinal signs 
and symptoms of muscle disability and if present, evidence of 
inability to keep up with work requirements.  38 C.F.R. § 
4.56(d)(3)(ii) (2006).  Objective findings would include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  38 C.F.R. § 
4.56(d)(3)(iii) (2006).  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Id.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.  

The type of injury associated with a severe muscle disability 
would be a through and through or deep penetrating wound due 
to a high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
38 C.F.R. § 4.57(d)(4)(i) (2006).  A severe disability of 
muscles requires a showing of cardinal signs and symptoms of 
muscle disability worse than those shown for moderately 
severe muscle injuries, and if present, evidence of inability 
to keep up with work requirements.  38 C.F.R. 
§ 4.57(d)(4)(ii) (2006).  Objective findings associated with 
a severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinate movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.57(d)(4)(iii) 
(2006).  

Other signs of severe muscle disability may include: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an opposing group of 
muscles.  (F) Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.  (G) Induration or atrophy of 
an entire muscle following simple piercing by a projectile.  
Id.   

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Analysis

        Right Chest and Flank Area, Muscle Group XIX

The competent medical evidence does not support a 30 percent 
rating for moderately severe disability of muscle group XIX.  
Although the wound required hospitalization and debridement, 
it was not a through and through or deep penetrating wound.  
On the contrary, the wound was described as superficial.  
Moreover, there are no objective findings of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles.  

There is also virtually no evidence of consistent subjective 
complaint of cardinal signs and symptoms of muscle disability 
such as loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  Moreover, there is no evidence that 
this particular muscle injury prevents the veteran from 
keeping up with his work requirements.  Consequently, a 
moderately severe disability in muscle group XIX has not been 
shown and the 30 percent rating is not warranted.

	Lower Extremities

The competent medical evidence does not support a 20 percent 
rating for the veteran's disability in the left foot, muscle 
group X, with a fractured great toe because the criteria for 
a moderately severe disability have not been shown.  Although 
the initial injury was an open fracture with requiring 
debridement, the resulting disability is minimal.  See 38 
C.F.R. § 4.56(a) (2006).  The medical evidence only shows 
that the residuals currently consist of a tender scar on the 
left toe that was well healed and not indurated more.  
Importantly, the medical evidence does not show loss of deep 
fascia, muscle substance, strength, or endurance associated 
with this injury.

A 20 percent rating for the service-connected disability of 
the right leg, muscle group XI is also not warranted because 
the medical evidence does not show this to be a moderately 
severe disability.  Notably, the evidence did not show loss 
of muscle substance or strength in the right calf as compared 
with the left.  There is also no record of complaint of the 
cardinal signs and symptoms of muscle disability in the right 
leg.  The criteria are not met.  

For the right foot, the evidence does not support a 30 
percent rating for the veteran's residuals of fragment wound 
because the injuries to that foot are limited to the dorsum 
surface.  The evidence does not show that this injury affects 
the plantar muscles.  The currently assigned 20 percent 
rating is the highest available for this type of injury.  

Finally, while the evidence shows that the veteran's service-
connected residuals of fragment wound of the right foot is 
productive of both muscle injury and peripheral nerve damage, 
the Board need not determine whether these injuries affect
entirely different functions.  The peripheral nerve damage 
has also been attributed to the veteran's service-connected 
diabetes mellitus and the veteran has already received a 
separate rating for this.  

	Right Arm, Muscle Group VIII

The criteria for a moderately severe disability rating for 
the veteran's wound to muscle group VIII of the right arm are 
not met for several reasons.  First, the medical evidence 
shows that the type of wound sustained in the right arm to 
muscle group VIII was superficial and neither through and 
through nor deep penetrating.

Second, although service medical records showed that the 
veteran was hospitalized for this wound along with many 
others, the record does not reflect consistent subjective 
complaints of cardinal signs and symptoms of muscle 
disability such as loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, or 
uncertainty of movement.  Last, the objective findings showed 
both upper extremities to have normal strength and reflexes 
without atrophy or loss of muscle tone.  

IV.	Conclusion

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected disabilities cause 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board has considered the lay 
statements of the veteran and his employer and recognizes 
that the veteran's service-connected right foot and leg 
disabilities cause him difficulty at work.  

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2006).  In the 
instant case, to the extent that the veteran's service-
connected disabilities interfere with his employability, the 
currently assigned ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2006) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

1.  An initial rating in excess of 50 percent for service-
connected PTSD is denied.

2.  An initial rating in excess of 10 percent for service-
connected lumbosacral strain, with degenerative disc disease 
and mild facet hypertrophy at L5-S1 is denied.

3.  An increased rating for service-connected residuals from 
multiple shell fragment wound scars to the right chest and 
flank area, muscle group XIX, currently evaluated as 10 
percent disabling, is denied.

4.  An increased rating for service-connected residuals from 
multiple shell fragment wound scars of the right foot, 
currently evaluated as 20 percent disabling, is denied.

5.  An increased rating for service-connected residuals from 
the shell fragment wound to the left foot, muscle group X and 
fractured great toe	, currently evaluated as 10 
percent disabling, is denied.

6.  An increased rating for service-connected residuals from 
the shell fragment wound to the right leg, muscle group XI, 
currently evaluated as 10 percent disabling, is denied.

7.  An increased rating for service-connected residuals from 
the shell fragment wound to the posterior right arm, muscle 
group VIII, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


